Citation Nr: 0922405	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-27 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 
1984.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which denied the Veteran's 
claim for service connection for residuals of a back injury.  

Although the Veteran requested a hearing before a Veterans 
Law Judge, he later withdrew this request.  He also later 
withdrew a request for a hearing before a Decision Review 
Officer.


FINDING OF FACT

The greater weight of the evidence of record establishes that 
the Veteran's current lumbar spine disorder neither 
manifested during service, nor is causally related to a 
disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current lumbar spine disorder was neither 
incurred in, nor aggravated by active duty service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).



        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated June 2005 
and April 2008.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the April 2008 letter.  This letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.  The issue on appeal was subsequently 
readjudicated by the agency of original jurisdiction.  To the 
extent that there was any error in such notice, because the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service private 
medical treatment records and a VA examination report dated 
June 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any other outstanding available treatment 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

As noted above, the Veteran was provided an examination for 
his low back condition in June 2007.  This examination report 
is thorough and consistent with contemporaneous VA treatment 
records.  The examiner elicited from the Veteran's his 
history of complaints and symptoms, and provided clinical 
findings detailing the results of his examination.  For this 
reasons, the Board concludes that the examination report in 
this case is adequate upon which to base a decision. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III. Analysis

The Veteran contends that he sustained a low back injury in 
October 1978 during active duty service in Germany when the 
truck he was driving was struck from behind by a larger 
truck.  (See Notice of Disagreement, August 2006).  He 
further claims that although he walked around immediately 
following the incident (the claims file contains a photograph 
of the Veteran standing next to a large damaged vehicle), he 
says that he felt sore.  However, he says that because he was 
told by a superior officer that the accident was his fault 
and that he could be held financially responsible for the 
damage, he was afraid to say anything, and thus neither 
reported his back injury, nor sought contemporaneous medical 
treatment. 

As an initial matter, the Board notes that the Veteran's May 
1976 service enlistment examination report indicated normal 
findings for all systems.  In May 1980, the Veteran sought 
medical treatment for complaints of back pain and discomfort 
on ambulation for the past three days.  He said that the pain 
was most severe in the lower left quadrant of his back.  On 
examination, it was noted that the lower back area was 
sensitive to touch and movement, and there was restricted 
range of motion.  It was further noted that the Veteran 
reported the condition three days earlier, when he was given 
pain medication and told to use heat, but that it did not 
help.  He was referred for further evaluation.  A week later, 
he returned with continuing complaints of back pain.  At that 
time, it was noted that he had full range of motion and mild 
spasms of the lumbar paraspinal muscles; reflexes were brisk 
and bilaterally equal.  The diagnosis was muscle strain.  

The next documented instance of back pain occurred in July 
1982, when the Veteran was seen with complaints of back pain 
after lifting a trailer the previous day.  It was noted that 
he was not taking any medications.  On examination, he 
demonstrated full range of motion, with no swelling, spasms 
or spine abnormalities.  The assessment was strained muscles; 
he was given pain medication and a handout with back 
exercises and returned to duty.  There are no further 
documented reports that the Veteran had any more back 
problems during service.  A periodic examination report from 
October 1982 indicated normal findings to all systems, 
including no finding of spine or musculoskeletal problems; a 
separation examination report is not in the claims folder.  

The Veteran separated from service in 1984, and there is no 
further documentation of treatment for back problems until 
June 1998, when he was seen by Dr. A. Naumovich with 
complaints of a "bad ache" in his lumbar spine area.  (See 
Dr. Naumovich treatment record, June 1998).  Upon 
examination, his lower back was found to be non-tender; the 
assessment was back pain.  He was prescribed a muscle 
relaxant and told to use heat and ice therapy.  The Board 
notes that although the Veteran reported to Dr. Naumovich 
that he had experienced back pain for 20 years (as evidenced 
by her treatment note), during the subsequent VA examination, 
he said that he did not seek treatment immediately after 
service because he did not have health insurance.  He said 
that when he later got a job with the city of St. Louis, and 
had a group health insurance plan, he did get treated, but 
has been unable to obtain any records from the insurance 
company.  The Board notes that although VA requested these 
records, the insurance company reported that it was unable to 
provide the requested information.  (See letter from Group 
Health Care Plan, May 2008).   

The next documentation of record showing that the Veteran 
complained of any further back problems or sought treatment 
for his low back is dated seven years later in October 2005.  
At that time, he was seen by Dr. A. Shaplin, who performed a 
series of lumbar spine x-rays.  The diagnosis was mild 
degenerative changes at the L5-S1 articulating facets on the 
right; lumbar spine otherwise within normal limits.  A 
subsequent lumbar MRI the following month indicated a mild 
central protrusion at the L4-L5 and, to a lesser extent, the 
L5-S1, minimally impressing on the L5 nerve roots; otherwise, 
within normal limits.  Also in November 2005, the Veteran was 
seen by Dr. S. Crawford with complaints of pain in the low 
back and bilateral pelvis.  Dr. Crawford diagnosed suspected 
herniated nucleus pulposus (herniated disc) and degenerative 
disc disease of the lumbar spine and low back pain; he did 
not provide an etiology of his disorder.  The Veteran 
continued to seek treatment from Dr. Crawford through 
November 2007, although many of his visits were in relation 
to a November 2005 motor vehicle accident, in which he 
reported cervical spine/neck pain, and other unrelated 
medical conditions.  He saw Dr. Crawford again for low back 
pain in March 2006, and in July and September 2007, at which 
time he was provided with prescription pain medication.  In 
July 2007, Dr. Crawford noted that a neurological assessment 
was abnormal, as the Veteran reported pain radiating down 
into his left leg.  His previous diagnosis, however, did not 
change. 

In June 2007, the Veteran was afforded a VA spinal 
examination in connection with his service connection claim.  
He told the examiner that he had constant low back pain rated 
3 out of 10, and that he took Vicodin 2-3 times per day.  He 
said that he had only experienced one flare-up (two weeks 
earlier) with radiculopathy, but added that he experienced 
radiculopathy 2-3 times per week in the left leg.  He did not 
complain of any additional symptoms, including numbness, 
weakness, bladder or bowel disturbances.  He said that he 
could stand for 1.5 hours and walk two blocks without 
assistance; he said that he did not use a cane to ambulate.  
He noted that his activities of daily life were occasionally 
affected due to pain on bending, and that he had difficulty 
in putting on his socks.  He said that his occupation was 
only affected insofar as he sat down to rest when his back 
hurt; he added that he did not take time off from work due to 
back problems and had experienced no incapacitating periods 
during the past 12 months.  Upon physical examination, the 
examiner noted normal findings, including full extension, 
flexion, lateral flexion and rotation of the thoracolumbar 
spine.  The examiner concluded that there was no objective 
evidence of painful motion, spasms, weakness or tenderness, 
and no fixed deformity in the Veteran's lumbar spine.  He 
further noted that the Veteran's neurologic examination was 
normal, and opined that his back pain did not radiate down 
into his lower extremities.  He diagnosed the Veteran with 
degenerative disc disease of the lumbosacral spine, and 
concluded that he could not provide any opinion without 
resort to speculation.  He explained that chronicity of the 
Veteran's back problem was not fully established from review 
of the service treatment records, and continuity of the 
problem had not been documented.

Based on a review of the complete evidence of record, the 
Board concludes that the preponderance of the evidence is 
against finding that the Veteran's current low back disorder 
is related to service.  As previously noted, the Veteran did 
not seek medical treatment following his 1978 motor vehicle 
accident, and did not obtain treatment for a low back 
condition until May 1980, at which time he was found to have 
a full range of motion, with his only reported symptoms noted 
as pain and muscle spasms; and the diagnosis was muscle 
strain.  Two years later, in July 1982, he was diagnosed with 
muscle strain after heavy lifting, at which time he again 
demonstrated a full range of motion, with no swelling, spasms 
or spine abnormalities.  Significantly, an October 1982 
medical examination revealed normal spinal and 
musculoskeletal findings.  

The next documentation of back complaints is dated in June 
1998; however, at that time, he was merely diagnosed with 
back pain.  In this regard, the Board notes that mere pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

No further treatment records are available until October 2005 
report showing that diagnostic tests revealed mild 
degenerative changes at the L5-S1 articulating facets on the 
right, but otherwise lumbar spine within normal limits.  The 
diagnosis was suspected herniated disc, degenerative disc 
disease of the lumbar spine and low back pain.  

During the subsequent VA examination, he was again diagnosed 
with degenerative disc disease.  At that time, the examiner 
conducted a thorough physical examination and reviewed the 
Veteran's service treatment records.  The examiner also 
obtained and considered the Veteran's lay report concerning 
the etiology of his degenerative back disorder and his 
assertions of continuity of symptomatology since service.  
Nevertheless, given the lack of documentation showing 
treatment since service, the examiner concluded that he could 
not offer an opinion without resorting to speculation.

In this regard, the Board notes that any connection that 
would be based on "speculation" would be too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102.  It is clear from the examiner's opinion that, even 
taking into account the Veteran's lay history, he felt that 
any connection he would provide between the current 
disability and the injury sustained in service would be based 
on sheer speculation.  

The Board has considered the Veteran's contention that his 
low back problems during service continued and have been 
chronic, as well as the statements of his wife and family.  
The Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that symptoms such as low back pain 
and radiculopathy are the type of symptoms the Veteran is 
competent to describe, and, that his relatives are also 
competent to relate having observed his symptoms.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Indeed, the Board is 
also cognizant that, during the course of treatment in 1998, 
he reported a history of back pain for 20 years, which 
corroborates the history of pain he now alleges.

However, even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA examiner weighed 
the complete evidence of record, including his service 
treatment records, and performed a complete physical 
examination.  The examiner specifically noted the onset of 
the Veteran's back pain as being 1978.  However, as discussed 
in detail above, given the lack of documentation reflecting 
the precise nature of the complaints made during the course 
of the further treatment he received after service, and the 
clinical findings noted on those occasions, the examiner 
concluded that any opinion he could offer as to the 
relationship between his current degenerative disc disease 
and his military service would be speculation.  While the 
Board has considered the lay reports of the Veteran and his 
wife, the Board ultimately places more probative weight on 
the conclusion of the VA examiner as to the likelihood of a 
relationship between his current disability and his military 
service.  As noted, a relationship based merely on 
speculation is not sufficient to establish service 
connection.  

Thus, for the reasons stated above, the Board finds that the 
evidence is against the Veteran's claim for service 
connection for residuals of a low back injury.  In arriving 
at the decision, the Board has considered the applicability 
of the "benefit-of-the-doubt" rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


